Citation Nr: 1033013	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1956.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
hearing loss and tinnitus.  

In July 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is attributable to 
acoustic trauma during active service.  

3.  It has not been shown that the Veteran's current tinnitus is 
causally related to service.  


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, bilateral 
hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter.  In the May 2004 letter, VA 
informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  The notice to the Veteran did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, as the preponderance of the evidence is against 
the Veteran's claim for service connection for tinnitus, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  As for the Veteran's 
service connection claim for bilateral hearing loss, the Board 
finds that any issue with regard to the timing or content of the 
VCAA notice provided to the Veteran is moot or represents 
harmless error.  As to additional notice regarding the effective 
date to be assigned, the RO will address this matter in 
effectuating the award.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained VA outpatient treatment records from April 
2000 to July 2009.  Attempts to obtain the Veteran's service 
treatment records from the National Personnel Records Center 
(NPRC) have been made.  It was determined in March 2006 that the 
records are fire-related and the requested information cannot be 
reconstructed.  The Board nevertheless recognizes that it has a 
heightened duty to explain its findings and conclusions because 
of the missing records and to carefully consider the benefit-of-
the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The Veteran was also provided a VA examination in connection with 
his service connection claims.  The examiner reviewed the 
Veteran's medical history, recorded pertinent examination 
findings, and provided conclusions with supportive rationale.  
The Board finds that the VA examination report is probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:
For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 dB, 
and higher threshold levels indicate some degree of hearing 
loss). 

The Board notes that in cases where the Veteran's service 
treatment records are through no fault of his own, unavailable, a 
heightened duty exists to assist the Veteran in the development 
of the case and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In this case, VA has made unsuccessful attempts 
to obtain the Veteran's missing service treatment records.  The 
Veteran has been advised of the RO's unsuccessful efforts and was 
requested to send any pertinent records he had.  Thus, the Board 
concludes that VA's heightened duty to assist the Veteran is 
satisfied.  The Board is also mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  



Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is 
attributable to in-service acoustic trauma.  He contends that his 
in-service artillery responsibilities, which involved 90 
millimeter gun use exposed him to noise, which in turn resulted 
in the subsequent development of bilateral hearing loss.  Of 
record are service personnel records which reflect him being a 
member of an artillery branch of service, including the 90th 
Anti-Aircraft Artillery Battalion.  Given his status as a member 
of an artillery branch, the Veteran's assertions as to in-service 
noise exposure are accepted as consistent with his active 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It is therefore conceded that the Veteran was exposed to acoustic 
trauma in service.  The question for consideration is whether any 
current hearing loss is casually related to such in-service noise 
exposure.  In November 2009, the Veteran underwent a VA 
examination for his bilateral hearing loss.  The Veteran informed 
the VA examiner that he cannot hear and reported a history of 
military noise exposure from small arms fire, heavy artillery, 
and grenades.  After discharge from service, the Veteran 
indicated that he was exposed to significant occupational noise 
exposure involving iron and cranes with occasional recreational 
noise exposure involving lawnmowers, weed eaters, skill saws, and 
table saws.  After diagnostic and clinical testing, the VA 
examiner diagnosed the Veteran with severe sloping to profound 
sensorineural hearing loss for the right ear and a severe sloping 
to profound sensorineural hearing loss for the left ear.  The 
audiologist concluded that due to the lack of audiologic evidence 
from the Veteran's period of active duty service, she cannot 
resolve the issue of whether the Veteran's bilateral hearing loss 
is related to service "without resort to mere speculation."  

Based on the foregoing, the Board finds that there is both 
positive and negative evidence of record.  While the November 
2009 VA examiner ultimately rendered a negative opinion for the 
Veteran's bilateral hearing loss, the examination report suggests 
that the examiner may have failed to adequately consider the 
Veteran's report of noise exposure during his active duty.  As 
previously mentioned, the available service personnel records 
reflect his service in an artillery branch.  Additionally, even 
though the Veteran may have experienced and admitted to noise 
exposure after discharge from service, he has consistently 
asserted that his hearing loss began shortly after discharge from 
service throughout the pendency of this appeal.  The Board also 
notes that the Veteran's statements have been deemed credible 
based on his status as a member of an artillery branch and that 
he is competent to give evidence about observable symptoms, such 
as hearing loss and ringing of the ears.  See Layno v. Brown, 6 
Vet. App. 465 (1994).

Based on the aforementioned positive and negative evidence of 
record, the Board finds that the evidence is in equipoise.  When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt exists because the 
approximate balance of positive and negative evidence, both 
qualitatively and quantitatively, does not satisfactorily prove 
or disprove the claim. It is a substantial doubt and one within 
the range of probability as distinguished from pure speculation 
or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Given the facts of this case, and with resolution of all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for bilateral hearing loss is warranted.  

Tinnitus

The Veteran contends that service connection is warranted for his 
tinnitus.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for tinnitus.  The Veteran is competent to 
allege that he noticed ringing in the ears while in service.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  This is even more heightened in the 
present case because the Veteran's service treatment records are 
not available.  In this case, post service treatment records 
beginning in August 2000 note complaints of constant bilateral 
tinnitus.  See August 2000 VA outpatient treatment records.  
However, there is no objective medical evidence of record of 
tinnitus being caused by in-service noise exposure during service 
or immediately thereafter.  

The Veteran indicated in his initial claim submitted in April 
2004 that tinnitus began in 1955, which was during service.  This 
statement is inconsistent with later statements.  In the April 
2006 substantive appeal, he indicated that hearing problems began 
after service, but did not specifically indicate when tinnitus 
had its onset.  At the time of the November 2009 VA examination, 
he indicated that he had left ear tinnitus which began 30 to 40 
years earlier, which would at least several years following 
discharge from active service.  The Board finds that the weight 
of the evidence demonstrates that the Veteran did not experience 
continuous symptoms of tinnitus after service separation.  
Further, the Board concludes that any assertion of continued 
symptomatology since active service, while competent, is not 
credible.  

In November 2009, the Veteran underwent a VA examination for his 
tinnitus.  During the examination, the Veteran reported 
intermittent left ear tinnitus, which began approximately 30 to 
40 years ago.  After diagnostic and clinical testing, the Veteran 
diagnosed the Veteran with tinnitus.  Upon review of the claims 
file and the Veteran's reported approximate date of onset, the VA 
examiner concluded that the tinnitus is "less likely as not 
related to or caused by his military noise exposure."  

There is no contrary medical opinion or medical evidence in the 
record, and neither the Veteran nor his representative has 
identified or alluded to such medical evidence or opinion.  The 
VA examination report clearly states that the Veteran's claims 
file was available and reviewed.  The VA examiner reviewed the 
Veteran's subjective history, clinical findings, and rendered an 
opinion with supportive rationale.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Thus, the Board considers the 
November 2009 VA opinion adequate, and service connection for 
tinnitus must be denied.  

The Veteran himself believes that this current tinnitus is 
causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, his 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Moreover, to the extent that the holding in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances involving only observable factors, the 
question of causation here involves complex issues that the 
Veteran is not competent to address.  

In sum, the credible evidence indicates that the Veteran was 
discharged from the service in 1956, and his symptoms of tinnitus 
did not appear until many decades after discharge.  Thus, in-
service chronicity and continuity of symptomatology are not 
demonstrated.  38 C.F.R. § 3.303(b).  
In summary, and for the reasons and bases set forth above, the 
Board finds the Veteran is not entitled to service connection for 
tinnitus, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


